NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5773-17T1

LISA HAMMOND,

          Plaintiff-Appellant,

v.

CHARLES A. FIORE, and
LAW OFFICES OF CHARLES
A. FIORE,

     Defendants-Respondents.
____________________________

                   Submitted November 18, 2019 – Decided November 27, 2019

                   Before Judges Sabatino, Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. L-1131-16.

                   Reger Rizzo & Darnall LLP, attorneys for appellant
                   (John M. Cinti, on the briefs).

                   Giordan, Halleran & Ciesla, PC, attorneys for
                   respondents (Michael J. Canning, of counsel and on the
                   brief).

PER CURIAM
      The parties to the appeal have amicably resolved the issues in dispute. In

accordance with their consent order of dismissal, the appeal is dismissed with

prejudice and without costs.




                                                                        A-5773-17T1
                                       2